Citation Nr: 0940472	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for throat cancer and 
squamous cell carcinoma of the left tongue base and tonsil, 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  Throat cancer and squamous cell carcinoma of the left 
tongue base and tonsil is a respiratory cancer presumptively 
related to exposure to herbicides in Vietnam.


CONCLUSION OF LAW

Throat cancer and squamous cell carcinoma of the left tongue 
base and tonsil were incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1116, 5103(a), 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (as amended).  

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2009).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
In this case, the Veteran is claiming entitlement to service 
connection for throat cancer and squamous cell carcinoma of 
the left tongue base and tonsil as a result of being exposed 
to herbicides, including Agent Orange, in Vietnam.  His Form 
DD-214 indicates service as a crane operator in the Republic 
of Vietnam from April 1969 to June 1970.  As such, he had 
qualifying service in Vietnam.  

Having found that the Veteran had qualifying service in 
Vietnam, exposure to herbicides, including Agent Orange, is 
presumed.  Under the regulations, service connection is 
presumed with respiratory cancers, defined as lung, bronchus, 
larynx, or trachea.  However, throat, tongue, and tonsils are 
not specifically on the list of presumptive diseases 
associated with Agent Orange exposure under 38 C.F.R. 
§ 3.309(e).  

In order to ascertain whether cancer of the throat, tongue, 
and tonsils were consistent with respiratory cancers, the 
Board obtained an expert medical opinion in October 2009.  
The examiner opined that:

[The Veteran] was diagnosed with T1N2bMx 
squamous cell carcinoma, left tonsil and 
left base of the tongue on October of 
2004.  The risk factors for this 
condition is often related to exposure to 
both alcohol and tobacco.  Based on 
records, [the Veteran] never smoked or 
consumed alcohol.  

In accordance with the medical 
definition:
The respiratory system includes the 
nostrils, nasopharynx, oral pharynx, 
glottis, trachea, bronchi and 
bronchioles.  

Oropharynx (as part of the respiratory 
system) includes base of the tongue, the 
soft palate, tonsil and the side and back 
wall of the throat.  

Based on the medical definition, [the 
Veteran's] squamous cell carcinoma of 
left tonsil and base of the tongue is 
part of the respiratory system and there 
is no exposure to both tobacco and 
alcohol that can attribute to his 
malignancy.  

Having determined that the tonsil and base of the tongue are 
part of the respiratory system, service connection for this 
disorder is presumed under 38 C.F.R. § 3.309(e).  
Accordingly, his claim for presumptive service connection for 
throat cancer and squamous cell carcinoma of the left tongue 
base and tonsil is granted.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  


ORDER

Service connection for throat cancer and squamous cell 
carcinoma of the left tongue base and tonsil, as a result of 
exposure to herbicides, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


